Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The newly added claim limitations to claim 1 do not render the application allowable. Specifically, claim 1 now includes new language that renders all claims indefinite. Therefore, the arguments presented in the response December 15, 2021 are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1 and 4-10: in claim 1 the following language renders the claim indefinite, “wherein thickness of the transparent gel laver is d, d=d1(n22-n12sin2α)0.5/(n02-n12sin2a)0.5 wherein d, is a thickness required if the supporting laver be an air laver, no is a refractive index of the air laver, n, is a refractive index of the fluorescent film, in response to the supporting laver is made by the transparent gel laver n2 is a refractive index of the transparent gel layer, a is an incident angle of light entering the supporting laver from the fluorescent film; wherein the refractive index of the fluorescent film is 1.1 to 1.4.”
First, it is unclear what “in response to the supporting laver is made by the transparent gel laver n2 is a refractive index of the transparent gel layer” means. Specifically, what is the condition “in response to”?

Paragraphs 6-7 do not further elucidate the manner as they simply repeat what the claim says.
Lastly, Examiner understands the claim as “A backlight module, comprising: a planar light source having a light-emitting surface; a fluorescent film covering the light-emitting surface of the planar light source; a supporting layer disposed on the fluorescent film, wherein the supporting layer is made of a transparent gel layer; and a diffusing plate covering the supporting layer.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. US 2020/0249530 (“He”) in view of Liu US 20160363814 (“Liu”).
He teaches (Figs. 4, 8; abstract; claim 1; ¶¶ 9, 132, 150, 168)
Re 1: 
a planar 2 light source having a light-emitting surface;
a fluorescent film 3 covering the light-emitting surface of the planar light source;
a supporting layer 51/52 disposed on the fluorescent film; and
a diffusing plate 55 covering the supporting layer.



Liu teaches wherein the supporting layer is a transparent gel layer (¶41).
Transparent gels are widely available commercially and their effects in optical devices are well-known. In turn, manufacture of the device is easy. Also, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, the use of a transparent gel as a supporting layer in an optical set up is well-known as a suitable material. Thus, it is an obvious modification of the prior art. See id.
	
Re 4: wherein the planar light source comprises: a substrate having a plurality of metal traces on one surface of the substrate; and a plurality of chips disposed on the substrate and correspondingly connected to the metal traces (¶¶ 9, 132).

Re 5: wherein the planar light source further comprises a reflective layer, the reflective layer covers one surface of the substrate, and the surface has the metal traces (Fig. 8).
Re 7: wherein the chip is a blue chip, and size of the chip is 100μm to 500μm (¶133).

Re 8: wherein a number of layers of the diffusing plate is one.

Re 9: further comprises a prism 54 disposed on the diffusing plate.

Re 10: a backlight module according to claim 1; and a sealant frame 7, wherein the sealant frame wraps a side of the backlight module (¶169).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over He and Liu in view of Shiomi et al. US 2021/0191010 (“Shiomi”).
He and Liu does not explicitly disclose claim 6.

Shiomi teaches wherein the reflective material used for the reflective layer is one of phenolic resin, epoxy resin, polyimide resin, polyester resin, and white oil (¶33).
Polyester resins are well-known in the art as being suitable reflective materials, as evinced by Shiomi. Also, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, the use of the listed materials is based on their suitability as a reflector. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify He and Liu with Shiomi’s teachings in order to provide a suitable reflector.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875